NO. 07-01-0466-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JUNE 10, 2005
                         ______________________________

             In the Matter of the Marriage of LESLIE SUSANNE GARY and
             LESLIE LAVOISE GARY and in the interest of N.L.G., a child
                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

               NO. A-29,652-9803; HON. JACK R. MILLER, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Leslie Susanne Gary appeals from a final judgment awarding her ex-husband,

Leslie Lavoise Gary (Lavoise) sole managing conservatorship of their five year old child.

Her two issues concern the trial court’s decision to exclude evidence. The evidence

encompassed statements by the child and Leslie describing purported acts of sexual

abuse (anal intercourse) purportedly committed by the father.         Leslie sought their

admission in effort to gain custody of the child. The trial court excluded them. We affirm.

       In short, the evidence in question was admitted through sources or means other

than those to which Lavoise objected. Given this, it can be said that the excluded evidence

was cumulative of that admitted, and, consequently, Leslie was not harmed by the trial

court’s rulings, assuming, of course, that they were inaccurate. See Hooper v. Torres, 790
S.W.2d 757, 761 (Tex. App.--El Paso 1990, writ denied) (holding harmless the decision to

exclude particular evidence since the evidence essentially was admitted elsewhere at trial).

       Accordingly, we affirm the judgment of the trial court.



                                                        Per Curiam




                                             2